Case 20-41873-bem      Doc 8   Filed 01/25/21 Entered 01/25/21 14:58:03           Desc Main
                               document Page 1 of 1




                                          Certificate Number: 14912-GAN-DE-035300728
                                          Bankruptcy Case Number: 20-41873


                                                         14912-GAN-DE-035300728




             CERTIFICATE OF DEBTOR EDUCATION

I CERTIFY that on January 25, 2021, at 2:29 o'clock PM EST, Brian Patterson
completed a course on personal financial management given by internet by 001
Debtoredu LLC, a provider approved pursuant to 11 U.S.C. 111 to provide an
instructional course concerning personal financial management in the Northern
District of Georgia.




Date:   January 25, 2021                  By:      /s/Jai Bhatt


                                          Name: Jai Bhatt


                                          Title:   Counselor
